DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 13, 2021 has been entered.

Election/Restrictions
Claim 1 is allowable.  Claims 7-9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A and B, as set forth in the Office action mailed on December 4, 2019, is hereby withdrawn and claims 7-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimers filed on September 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 11,092,851, 11,079,645, 10,788,710, and 10,627,670 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil Mothew on September 22, 2021.

The application has been amended as follows: 

Claims:
	Claim 1, last two clauses have been amended as:
“a passive uniaxial retarder having its optical axis perpendicular to a plane of the passive uniaxial retarder and having a retardance for light of a wavelength of 550nm in a range from -300nm to -900nm; or
a pair of passive uniaxial retarders having optical axes in a plane of the pair of passive uniaxial retarders that are crossed and each having a retardance for light of a wavelength of 550nm in a range from +300nm to +800nm.”
 
Claim 5 has been amended as:
“wherein the at least one passive compensation retarder comprises a passive retarder having its optical axis perpendicular to the plane of the passive retarder and having a retardance for light of a wavelength of 550nm in a range from -450nm to -800nm.”
 
Claim 6 has been amended as:
“wherein the at least one passive compensation retarder comprises a passive retarder having its optical axis perpendicular to the plane of the passive retarder and having a retardance for light of a wavelength of 550nm in a range from -500nm to -725nm.”
 
Claim 7 has been amended as:
“wherein the at least one passive compensation retarder comprises a pair of retarders which have optical axes in the plane of the pair of retarders that are crossed, each retarder of the 
 
Claim 8 has been amended as:
“wherein the at least one passive compensation retarder comprises a pair of retarders which have optical axes in the plane of the pair of retarders that are crossed, each retarder of the pair of retarders having a retardance for light of a wavelength of 550nm in a range from 550nm to 675nm.”
 
Claim 9 has been amended as:
“wherein the at least one passive compensation retarder comprises a pair of passive retarders which have optical axes that are crossed and extend at 45° and at 135°, respectively, with respect to an electric vector transmission direction that is parallel to the electric vector transmission direction of the display polariser.”

It is noted the original term “polariser” appearing in claims 1, 2, 9, 15, and 23-28 had been inadvertently changed to “polarizer” in the amendment filed on September 13, 2021.  The original spelling of “polariser” is to remain in the claims.

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to explicitly disclose or fairly suggest a switchable display device comprising:
“plural retarders arranged between the additional polariser and the display polariser,
wherein the plural retarders comprise:
a switchable liquid crystal retarder comprising:  a layer of liquid crystal material having a negative dielectric anisotropy; and
at least one passive compensation retarder that comprises either:
a passive uniaxial retarder having its optical axis perpendicular to a plane of the passive uniaxial retarder and having a retardance for light of a wavelength of 550nm in a range from -300nm to -900nm; or
a pair of passive uniaxial retarders having optical axes in a plane of the pair of passive uniaxial retarders that are crossed and each having a retardance for light of a wavelength of 550nm in a range from +300nm to +800nm,” along with the other limitations of claim 1.
Applicant’s arguments (see Remarks, filed September 13, 2021), with respect to the rejection of claim 1 under 35 U.S.C. 103 over Kobayashi (US 7,528,913) in view of Kim et al. (US 7,524,542), have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.
Therefore, claim 1 is allowed.  Claims 2-28 are also allowed by virtue of their dependence on claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896